IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EX REL BEVERLY BRYANT FOREIGN            : No. 138 EM 2016
ESTATE INTER VIVOS NON RESIDENT          :
ALIEN FOREIGN NEUTRAL IN PROPRIA         :
PERSONA SUI JURIS IN VIVUS,              :
                                         :
                   Petitioner            :
                                         :
             v.                          :
                                         :
BANK OF NEW YORK MELLON,                 :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, the “Original Matters Jurisdiction

Petition” is DENIED.